Citation Nr: 1637828	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for sciatica of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated July 2006, the RO denied the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine and for sciatica of the left leg.  The Board has construed a June 2007 statement of the Veteran requesting reconsideration of this decision as a notice of disagreement (NOD) with the evaluations assigned for his service-connected disabilities.  The Veteran was provided with a statement of the case (SOC) in January 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on January 2010.

The Veteran's claim was previously before the Board in December 2012, at which time it was remanded for additional development.  

The record reflects that the Veteran was last provided with a Supplemental Statement of the Case (SSOC) for his claims in April 2015 and forwarded for adjudication by the Board.  Thereafter, a VA examination conducted in November 2015 pertinent to the disabilities for which increased compensation is claimed was then subsequently associated with the claims file.  The Veteran was never provided with any additional SSOCs or rating decisions for these conditions involving his lumbar spine and left lower extremity sciatica, which was the subject of the examination.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

The Veteran submitted a signed waiver for the additional evidence dated in June 2016. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).   In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.   The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The November 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  Also, as such VA examination would include findings relevant to the proper evaluation for the radiculopathy of the lower extremities, it would be premature to decide the claim for the left lower extremity sciatica at this time.

Furthermore, in regard to the Veteran's TDIU claim, the record reflects that the Veteran filed a May 2015 notice of disagreement (NOD) with respect to an April 2015 rating decision on this issue.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  A SOC addressing the entitlement to a TDIU has not been issued.   Although the RO noted that it had included the issue of TDIU in the issuance of its April 2015 SSOC, the Board notes that this document was sent to the Veteran contemporaneously with his April 2015 rating decision and was before he had even submitted a NOD.  There would have been no way for the RO to adequately address the Veteran's appellate concerns regarding TDIU in the April 2015 SSOC as there was no knowledge that the Veteran had even intended to appeal this issue at that time.  Thus, a remand for issuance of a SOC for the issue of TDIU is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall issue a SOC addressing the entitlement to a TDIU issue. Only if the Veteran submits a timely Substantive Appeal addressing this claim should it be returned to the Board for appellate review.

2. The RO should review the Veteran's November 2015 VA examination in the first instance.

3. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected lumbar spine degenerative disc disease and associated sciatica of the left lower extremity.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examiner must consider the Veteran's lay statements regarding worsening symptoms as well as any new treatment records.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




